Title: From Timothy Pickering to Bartholomew Dandridge, Jr., 5 May 1795
From: Pickering, Timothy
To: Dandridge, Bartholomew Jr.


          
            Dear Sir
            War Office May 5. 1795.
          
          An express is going this morning with money to General Morgan’s army. I left with the President yesterday the copy of my letter of the 1st which went by last Saturday’s post to Genl Morgan. I would transmit that as a duplicate. And if the President thinks that a greater portion of the militia should be immediately discharged, or would give any other orders respecting them, I shall be happy to be informed thereof. I am now writing to Genl Morgan. yr obt servt
          
            T. Pickering
          
        